Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s submission for RCE filed on 10/29/2021 has been entered. Applicant has amended claims 1, 22 and 29. Currently claims 1-6 and 21-34 are pending in this application.

 Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. Please note that as indicated during the interview of Oct 28th, further consideration of the reference was required prior to making final determination of overcoming the art and upon further consideration of the applied references, examiner determines that the applied references still teaches the amended limitation.
Applicant argues: 

    PNG
    media_image1.png
    104
    621
    media_image1.png
    Greyscale

In response, examiner would like to point out that Roskowski at paragraphs 0104 and 0105 discloses the profile specifying a first defined condition for collection of data at the mobile device (See, Paragraph 0104, “At stage 808, the profile builder 206A generates data collection directives, including rules and triggers, corresponding
to the CTR and/or retrieves existing data collection directives, as applicable” and contain instructions for the conditions under which collected data is transformed into a metrics package, and whether and when the metrics package is uploaded to the metrics collector 202A”, Paragraph 0123, “At stage 904 of process 900 the metrics package is transmitted to the metrics collector 202A at a time specified in the applicable data collection profile or profiles”). As a result, the argument is not persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 21-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roskowski et al. (US 2006/0007870 A1), hereinafter, “Roskowski” in view of de Atley et al. (US 2009/0228704 A1), hereinafter, “de Atley” and Schell (US 2012/0115441 A1), hereinafter, “Schell” and further in view of Foster (US 2007/0076646 A1), hereinafter, “Foster”.
Regarding Claims 1, 22 and 29, Roskowski discloses a method, corresponding network equipment and a non-transitory machine-readable medium, wherein the network equipment comprises: 
a processor;
a memory that stores executable instructions that, when executed by the processor facilitate performance of operations, comprising:
generating data collection directives, including rules and triggers, corresponding to the CTR and/or retrieves existing data collection directives, as applicable” and Paragraph 0105, “After the data collection profile has been selected, built or modified, as applicable, a determination must next be made as to which target contain instructions for the conditions under which collected data is transformed into a metrics package, and whether and when the metrics package is uploaded to the metrics collector 202A”, Paragraph 0123, “At stage 904 of process 900 the metrics package is transmitted to the metrics collector 202A at a time specified in the applicable data collection profile or profiles”); 
sending sending a message, such as an SMS, to the target device prompting it to retrieve the data collection profile”); 

sending the Hypertext Transport Protocol ("HTTP"), Hypertext Transport Protocol Secure ("HTTPS"), Wireless Application 
Roskowski does not explicitly disclose that the profiles are authenticated.
However, authenticating software or computer code prior to their installation in mobile devices have been well known in the art of computer security. de Atley discloses authenticating software or computer code prior to their installation or transmission to mobile devices (See, Paragraphs 0022 and 0026).
Therefore, it would have been obvious at the time invention was made to a person of ordinary skill in the art to authenticate, the profile in the system of Roskowski, prior to their installation or transmission to mobile devices as taught by de Atley because this “allows for the distribution of authorized software code to computing devices that are configured to execute only authorized code” (See, de Atley, Paragraph 0024).
The combination of Roskowski and de Atley does not explicitly disclose that the data package collector is certified/authenticated or certified by a specified signing authority, authenticating a secure channel initiated by the mobile secure agent in response to the message.
However, certifying entities using digital certificate and using secure tunnel to transmit software or computer instruction is well known in the art of computer security. Schell discloses data package collector that is certified/authenticated by a specified signing authority (See, Paragraph 0056) and further discloses authenticating a secure channel initiated by a mobile secure agent in response to a message (See, Paragraphs 0056, 0093 and 0094).

Roskowski discloses sending SMS notifications but fails to disclose black short message system message. 
Foster discloses black short message system message (See, Paragraph 0024).
Therefore, it would have been obvious at the time invention was made to a person of ordinary skill in the art to transmit, in the system of Roskowski, notification using a black short message system message as taught by Foster in order to transmit system notifications that do not require user’s input or information for user’s display.
Regarding Claims 2, 23 and 30, the rejection of claims 1, 22 and 29 is incorporated and the combination of Roskowski, de Atley, Schell and Foster as applied in the rejection of claims 1, 22 and 29 does not explicitly disclose authenticating a profile producer that generated the profile from which the authenticated profile was generated.
However, de Atley in the same reference disclose authenticating a software or computer code producer that generated the software or computer code from which the 
Therefore, it would have been obvious at the time invention was made to a person of ordinary skill in the art to authenticate, the profile producer in the system of Roskowski, that generated the software or computer code (profile when combined with Roskowski) from which the authenticated software or computer code was generated as taught by de Atley because this “allows for the distribution of authorized software code to computing devices that are configured to execute only authorized code” (See, de Atley, Paragraph 0024).
Regarding Claims 3, 24 and 31, rejections of claim 2, 22 and 29 is incorporated and the combination of Roskowski, de Atley, Schell and Foster further discloses distributing the authenticated profile to a provisioner server (See, Roskowski, Fig. 2 and Paragraphs 0039 and 0044 as combined with the authenticated profile with de Atley).
Regarding Claims 4, 25 and 32, the rejection of claims 1, 22 and 29 is incorporated and the combination of Roskowski, de Atley, Schell and Foster further discloses wherein authenticating the secure channel comprises authenticating the secure channel using a certificate associated with the mobile secure agent (See, Schell, Paragraph 0056, Note: The feature of authenticating the secure channel has been combined in the rejection of claims 1, 22 and 29 and this claim further limit the combined feature, a separate motivation to combine statement is not needed).
Regarding Claim 21, the rejection of claim 4 is incorporated and the combination of Roskowski, de Atley, Schell and Foster further discloses wherein the certificate represents a combination of hardware and software of the mobile device signed by a 
Regarding Claim 26, the rejection of claim 25 is incorporated and the combination of Roskowski, de Atley, Schell and Foster further disclose wherein the certificate represents hardware of the user equipment signed by a certificate authority (See, Schell, Paragraph 0056 and 0047, Note: please note that the secure element contains special hardware and software for secure processing of data, as a result, it is implied that a certificate of the secure element represents both the software and hardware of the secure element, furthermore, the feature of authenticating the secure channel has been combined in the rejection of claim 25 and this claim further limit the combined feature, a separate motivation to combine statement is not needed).
Regarding Claim 33, the rejection of claim 32 is incorporated and the combination of Roskowski, de Atley, Schell and Foster further disclose wherein the certificate represents software of the user equipment signed by a certificate authority (See, Schell, Paragraph 0056 and 0047, Note: please note that the secure element is contains special hardware and software for secure processing of data, as a result, it is implied that a certificate of the secure element represents both the software and hardware of the secure element, furthermore, the feature of authenticating the secure 
Regarding Claims 5, 27 and 34, the rejection of claims 1, 22 and 29 is incorporated and the combination of Roskowski, de Atley, Schell and Foster further discloses wherein the black short message system transmission is configured to trigger pre- defined operations by the mobile secure agent (See, Roskowski, Paragraph 0111 as combined with the black short message system message of Foster).
Regarding Claims 6 and 28, the rejection of claims 1 and 22 is incorporated and the combination of Roskowski, de Atley, Schell and Foster as combined in the rejection of claims 1 and 22 does not explicitly disclose receiving the authenticated profile from a certificate authority that generated the authenticated profile by authenticating a profile received from a profile producer.
However, de Atley in the same reference discloses receiving the authenticated software or computer code from a certificate authority that generated the authenticated software or computer code by authenticating a the software or computer code received from a software or computer code producer (See, Paragraphs 0022 and 0026).
Therefore, it would have been obvious at the time invention was made to a person of ordinary skill in the art to receive, the profile in the system of Roskowski, the authenticated software or computer code (profile when combined with Roskowski)  from a certificate authority that generated the authenticated software or computer code by authenticating a the software or computer code received from a software or computer code producer as taught by de Atley because this “allows for the distribution of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435